OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this court on October 23,1935.
On May 23, 1985, Jacob Pesner pleaded guilty in the County Court, Rockland County, to grand larceny in the second degree in violation of Penal Law § 155.35, a class D felony. He was sentenced to one year in the county jail, and the court ordered restitution in the amount of $150,000. Respondent was also ordered to file a confession of judgment.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, petitioner’s motion is granted. Respondent is disbarred and the clerk of the court is directed to strike his name from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Brown and Lawrence, JJ., concur.